Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "wherein the chamber is defined by both the first casing and the second casing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is dependent on claims 7, 4, 3, 2, and 1. None of these claims recite “a chamber”. Therefore, Claim 8 is indefinite due to a lack of antecedent basis.
Claim 9 is indefinite due to its dependency on Claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergamini et al. (US Patent Application Pub. No. 20150330391).
Regarding Claim 1, Bergamini et al. discloses a multi-stage pump comprising: a first set of pump stages directing fluid in a first direction from a first end of the multi- stage pump to a diffuser casing disposed at a central portion of the multi-stage pump (paragraph 0031; Fig. 2 #113 – first set of pump stages, #117 – intermediate crossover module as diffuser casing); and a second set of pump stages directing the fluid expelled from the diffuser casing in a second direction, opposite to the first direction, from a second end of the multi-stage pump to the diffuser casing (paragraph 0031; Fig. 2 #115 – second set of pump stages), wherein the diffuser casing receives the fluid from the first set of pump stages and directs the fluid toward the second end of the multi-stage pump (paragraphs 0040-0041) and receives the fluid from the second set of pump stages and directs the fluid in a radially outward direction with respect to a longitudinal axis of the multi-stage pump (paragraphs 0042-0044).
wherein the first direction and the second direction are parallel to the longitudinal axis (Fig. 2).
Regarding Claim 3, Bergamini et al. discloses all the limitations of Claim 1 above. Bergamini et al. further discloses wherein the diffuser casing has a first inlet that receives the fluid directed from the first set of pump stages (Fig. 4 – see below), and a first outlet that expels the fluid received by the first inlet toward the second end of the multi-stage pump (Fig. 4 – see below).

    PNG
    media_image1.png
    402
    290
    media_image1.png
    Greyscale

Regarding Claim 4, Bergamini et al. discloses all the limitations of Claim 3 above. Bergamini et al. further discloses wherein the diffuser casing has a second inlet that receives the fluid directed from the second set of pump stages (Fig. 2, see below), and a second outlet that directs the fluid to a chamber within the diffuser casing (Fig. 2, see below).

    PNG
    media_image2.png
    351
    263
    media_image2.png
    Greyscale

Regarding Claim 12, Bergamini et al. discloses all the limitations of Claim 1 above. Bergamini et al. further discloses wherein each of the first set of pump stages and the second set of pump stages comprises an outlet pump stage comprising an outlet impeller being rotatable and having blades configured to drive the fluid (paragraph 0034; most downstream of the first pump stages #113 as outlet pump stage with impeller #121; paragraphs 0035,0042 – most downstream of the second pump stages #115 as outlet pump stage with impeller #121).
Regarding Claim 13, Bergamini et al. discloses all the limitations of Claim 12 above. Bergamini et al. further discloses further comprising a shaft configured to rotate about the longitudinal axis, wherein the outlet impeller of the first set of pump stages and the outlet impeller of the second set of pump stages are rotatable via the shaft about the longitudinal axis (paragraph 0028; Fig. 2 #107 - shaft).
Regarding Claim 14, Bergamini et al. discloses all the limitations of Claim 12 above. Bergamini et al. further discloses wherein the diffuser casing peripherally surrounds the outlet impeller of the first set of pump stages and the outlet impeller of the second set of pump stages (Fig. 4 #117 – intermediate crossover module as diffuser casing surrounds outlet impellers #131), and wherein the diffuser casing is stationary with respect to the outlet impeller of the first set of pump stages and the outlet impeller of the second set of pump stages (paragraph 0039 – diffuser casing is fixed to rest of pump casings by a tie rod).
Regarding Claim 15, Bergamini et al. discloses a multi-stage pump comprising: an outer housing having an inlet and an outlet (paragraph 0039 – suction module, cover, and diaphragms together form outer housing; Fig. 2 #111,119 – inlet and outlet, respectively); a first set of pump stages disposed at a first end of the outer housing for directing fluid in a first direction from the inlet of the outer housing to a central portion of the outer housing (paragraph 0031; Fig. 2 #113 – first set of pump stages); a second set of pump stages disposed at a second end of the outer housing, the second end being opposite to the first end of the outer housing (paragraph 0031; Fig. 2 #115 – second set of pump stages), the second set of pump stages directing the fluid in a second direction, opposite to the first direction, from the second end of the multi-stage pump to the central portion of the outer housing (paragraphs 0041-0044); and a diffuser disposed in the central portion of the outer housing at a location between the first set of pump stages and the second set of pump stages (paragraph 0031; Fig. 2 #117 – intermediate crossover module as diffuser), the diffuser comprising: an outer circumferential passage extending in a longitudinal direction through the diffuser for directing fluid in the longitudinal direction from an outlet end of the first set of pump stages to an inlet end of the second set of pump stages (paragraph 0048; Fig. 4 #155 – axial transfer channel as outer circumferential passage), and an inner passage extending in a radial direction through the diffuser for directing fluid exiting an outlet end of the second set of pump stages in a direction tangential to the direction fluid flows through the outer circumferential passage wherein the fluid flowing in the inner passage is directed radially away from the diffuser (paragraph 0044-0047; Fig. 2 – passage from inner chamber #143 to delivery manifold #147 as outer circumferential passage).
Regarding Claim 16, Bergamini et al. discloses all the limitations of Claim 15 above. Bergamini et al. further discloses wherein a reservoir is defined as a space between an inner surface of the outer housing and an outer surface of the second set of pump stages, and wherein the reservoir directs the fluid expelled from the outer circumferential passage of the diffuser to the inlet end of the second set of pump stages (paragraphs 0064-0066; Fig. 4 #173 – continuous passageway as reservoir).
Regarding Claim 17, Bergamini et al. discloses all the limitations of Claim 15 above. Bergamini et al. further discloses wherein a vane is disposed within the outer circumferential passage (paragraphs 0047-0050; Fig. 5 – axial transfer channels #155 as outer circumferential passage are formed by vanes – see below).

    PNG
    media_image3.png
    506
    541
    media_image3.png
    Greyscale

Regarding Claim 18, Bergamini et al. discloses all the limitations of Claim 17 above. Bergamini et al. further discloses wherein a through-hole is formed in the vane, the through hole defining at least a portion of the inner passage extending in the radial direction through the diffuser (Fig. 5 #167 – discharge aperture as through-hole – see above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bergamini et al. in view of Peng et al. (CN105697382).
Regarding Claim 7, Bergamini et al. teaches all the limitations of Claim 4 above.
However, Bergamini et al. fails to teach wherein the diffuser casing comprises a first casing that is separate and distinct from a second casing.
Peng et al. teaches a multistage pump with a diffuser that is radially split (paragraphs 0011,0035 – middle section #510 as diffuser, which makes up radially split core pack) in order to improve maintenance convenience by allowing the replacement of individual parts (paragraph 0019). Bergamini et al. and Peng et al. are analogous prior art as they each relate to diffusers for multistage pumps. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the diffuser taught by Bergamini et al. with the radially split arrangement taught by Peng et al., in order to improve maintenance convenience by allowing the replacement of individual parts (Peng et al. paragraph 0019).
Regarding Claim 8, Bergamini et al. as modified by Peng et al. teaches all the limitations of Clam 7 above. Bergamini et al. as modified by Peng et al. further teaches wherein the chamber is defined by both the first casing and the second casing (Bergamini et al. Fig. 4 #143 – chamber. The casing as modified by Peng et al. is radially split, which would result in the chamber being defined by the two inner and outer radial casings formed).
Regarding Claim 9, Bergamini et al. as modified by Peng et al. teaches all the limitations of Clam 7 above. Bergamini et al. as modified by Peng et al. further teaches wherein the first casing extends radially beyond the second casing (Bergamini et . 
Allowable Subject Matter
Claims 5-6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 additionally teaches wherein the diffuser casing comprises a first vane disposed in a first internal passage extending from the first inlet to the first outlet, and a second vane disposed in a second internal passage extending from the second inlet to the second outlet. Bergamini et al. teaches a first vane in a first internal passage, but fails to teach a second vane disposed in a second internal passage.
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to modify the second internal passage taught by Bergamini et al. with a second vane disposed within without the aid of Applicant’s disclosure which is impermissible hindsight reconstruction. Bergamini et al. teaches a disc that has return vanes facing towards the diffuser casing. However, the disc is combined with the outlet impeller of the second set of pump stages, and cannot reasonably be considered a part of the second internal passage. Therefore, the combination of features is considered allowable.
Claims 6 and 10-11 would be allowable due to their dependency on Claim 5. 
Claim 19 is allowed.

Claim 19 is directed towards an unobvious improvement to multi-stage pumps. Specifically, Applicant claims a multi-stage pump comprising: a first set of pump stages directing fluid in a first direction from a first end of the multi- stage pump to a central portion of the multi-stage pump, wherein the first direction is parallel to a longitudinal axis of the multi-stage pump; a second set of pump stages directing the fluid in a second direction, opposite to the first direction, from a second end of the multi-stage pump to the central portion; a diffuser casing disposed at the central portion and having a first inlet that receives the fluid directed from the first set of pump stages, a first outlet that expels the fluid received by the first inlet, a second inlet that receives the fluid directed from the second set of pump stages, and a second outlet that directs the fluid to a chamber within the diffuser casing; and an outer housing that encases the first set of pump stages, the second set of pump stages, and the diffuser casing, wherein the diffuser casing further comprises a first casing and a second casing, the first casing having a first vane that defines a first internal passage from the first inlet to the first outlet, and the second casing having a second vane that defines a second internal passage from the second inlet to the second outlet, wherein a through-hole is formed in the first vane, and wherein the through-hole directs the fluid in a radial direction with respect to the longitudinal axis of the multi-stage pump and expels the fluid received in the chamber to an outside of the diffuser casing, and wherein a reservoir is defined as a space between an inner surface of the outer housing and an outer surface of the 
While known prior art discloses similar multi-stage pumps, none of the known prior art, alone or in combination, teaches such a multi-stage pump that includes the second casing having a second vane that defines a second internal passage from the second inlet to the second outlet. Therefore, the combination of features is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shuey et al. (US3788764), Pilarczyk (US3232235) and Marcelli (US2010/0068031) each teaches a multi-stage pump with a diffuser casing between two sets of opposite facing pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745